DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed September 24, 2020 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.
Examiner notes that Applicant's 38-page Information Disclosure Statement lists 
all of the US Pre-Grant Publications in improper form with a backslash in the middle of 
the number making it impossible to utilize the numbers in their current form. Thus, none of the US Pre-Grant Publications have been considered and Examiner suggests that Applicant resubmit the list of US Pre-Grant Publications in proper form without a backslash in the middle Of the number.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of U.S. Patent No. 10,615,647. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-45 of U.S. Patent No. 10,615,647 anticipate each limitation of the instant claims 1-20, literally or in what amounts to a rewording.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “generating, using the signature-signal-receiving circuit and based on variations in the respective amounts of reflected power, a signature signal”, however, prior to that claim 1 recites “predefined signature signals”. It is unclear if “a signature signal” refers to the same or different signature signals.
Claims 13 and 14 recite similar limitations and are therefore rejected for the same reasons as claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Adolf et al. US PGPUB 2017/0141583 in view of Stevens et al. US PGPUB 2007/0228833. 
Regarding claim 1, Adolf discloses a method of operating a near-field charging pad [figs. 5A, 6A & 6B; abs.], comprising: 
at a near-field charging pad that includes one or more processors [fig. 1, controller 114; par. 48], a power-transferring element  [par. 90; a plurality of resonators in resonator bank], a signature-signal-receiving circuit [pars. 58-60, 64, 66, 68, 71 & 117-118; controller and/or bidirectional coupler 302 is used to measure the reflected power], wherein the one or more processors of the near- field charging pad are in communication with a data source that includes predefined signature signals that each identify one of (i) a wireless power receiver, (ii) an object other than a wireless power receiver, and (iii) a combination of a wireless power receiver and an object other than a wireless power receiver [pars. 45, 81, 103, 113 & 117-119, using a controller a parasitic receiver can be detected using the dynamic impedance matching method, thus signature signals which are compared to stored information in the primary unit to determine information about the secondary device; Examiner notes that “predefined signature signals that each identify one of (i) a wireless power receiver, (ii) an object other than a wireless power receiver, and (iii) a combination of a wireless power receiver and an object other than a wireless power receiver” is being interpreted as requiring a plurality of signature signals that identify at least one of three recited options, but not necessarily three signals which each respectively identify one of the listed signals];
after sending a plurality of test radio frequency (RF) power transmission signals using the power-transferring element [pars. 58-60, 64, 66, 68, 71 & 117-118; power is delivered to the load via the transmitter and the amount of reflected power is determined, the reflected power is power that was sent to the receiver but not absorbed, and therefore corresponds to “energy from the test power transmission signals of the plurality of test power transmission signals that was reflected outside of the near-field charging pad and returned to the first power-transfer zone”; the signals may be RF signals from a bi-directional RF coupler (pars. 34, 40 & 64)], detecting, using the signature-signal-receiving circuit, respective amounts of reflected power that correspond to energy from the plurality of test RF power transmission signals that was reflected outside of the near-field charging pad and returned to the near-field charging pad [pars. 58-60, 64, 66, 68, 71,  117-118 & 162; power is delivered to the load via the transmitter and the amount of reflected power is determined (via a “controller of the system”), the reflected power is power that was sent to the receiver but not absorbed, and therefore corresponds to “energy from the test power transmission signals of the plurality of test power transmission signals that was reflected outside of the near-field charging pad and returned to the first power-transfer zone”; the reflected power is determined using the controller and/or the bidirectional coupler 302 which may use RF (pars. 34, 40 & 64)]; 
generating, using the signature-signal-receiving circuit and based on variations in the respective amounts of reflected power, a signature signal [pars. pars. 45, 81 & 117-118; the signature signal (measurements) are compared to stored information (thus signature signals generated from memory) in the primary unit to determine information about the secondary device]; and 
based at least in part on comparing the signature signal with the predefined signature signals, determining whether (i) an authorized wireless power receiver is present on the near-field charging pad and/or (ii) an object other than a wireless power receiver is present on the near-field charging pad [pars. 45, 81 & 117-118; the signature signal (measurements) are compared to stored information in the primary unit to determine information about the secondary device, a parasitic receiver can be detected using the dynamic impedance matching method].
Adolf does not explicitly disclose the transmitter is a pad.
However, Stevens discloses a power transmitting device [figs. 1 & 4; pars. 97, 118-120 & 155; a charging system 1 including a primary unit 10, which may be a “flat platform”] wherein the transmitter is a pad [fig. 7; par. 148].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Adolf to further include the transmitter is a pad for the purpose of providing a surface on which to place a load object, as taught by Stevens (par. 133), and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) which was ready for improvement in order to yield results predictable by one of ordinary skill the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 2, Adolf discloses in accordance with a determination that the authorized wireless power receiver is present on the surface: transmitting, by the power-transferring element, additional RF power transmission signals with values for a set of transmission characteristics, the values being distinct from values for the plurality of test RF power transmission signals [pars. 58-60, 64, 66, 68, 71, 117-118, 123 & 162; after the periodic measurements, which may be done using lower power (par. 123; fig. 10) power transfer proceeds].
Regarding claim 3, Adolf discloses wherein: the comparison of the signature signal with the predefined signature signals indicates that an object other than a wireless power receiver is present between the authorized wireless power receiver and a surface of the near-field charging pad [pars. 45, 81 & 117-118, a parasitic receiver can be detected using the dynamic impedance matching method].
Adolf discloses RF power transmission signals [pars. 34, 40 & 64)].
Adolf does not explicitly disclose determining that the near-field charging pad is configured to send power transmission signals while an object other than a wireless power receiver is present on the near-field charging pad; and after determining that the near-field charging pad is configured to send power transmission signals while an object other than a wireless power receiver is present on the near-field charging pad, sending the additional power transmission signals.
However, Stevens further discloses determining that the near-field charging pad is configured to send power transmission signals while an object other than a wireless power receiver is present on the near-field charging pad; and after determining that the near-field charging pad is configured to send power transmission signals while an object other than a wireless power receiver is present on the near-field charging pad, sending the additional power transmission signals [pars. 118, 148 & 159; fig. 2, steps s3 and s6; “friendly” parasitics, i.e. metal on a “host” connected to the wireless receiver can be determined to be present and not require the shutting down of power].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Adolf to further include determining that the near-field charging pad is configured to send power transmission signals while an object other than a wireless power receiver is present on the near-field charging pad; and after determining that the near-field charging pad is configured to send power transmission signals while an object other than a wireless power receiver is present on the near-field charging pad, sending the additional power transmission signals for the purpose of distinguishing between foreign metal objects and friendly parasitics of target devices and taking action accordingly, as taught by Stevens (pars. 118, 148 & 159).
Regarding claim 4, Adolf discloses wherein the signature signal is conveyed to the signature- signal-receiving circuit by encoding the signature signal using manipulations of the wireless power receiver, the manipulations causing the amounts of reflected power to vary at different points in time [par. 114; the receiver can “modulat[e] aspects of the power transfer to communicate the information”; modulating aspects of the power transfer would affect the amount of reflected power and cause time variations in the power].
Adolf does not explicitly disclose the manipulations are manipulations to an impedance value.
However, Stevens as applied in claim 2 discloses the manipulations are manipulations to an impedance value [pars. 46-47 & 134-139].
Regarding claim 5, Adolf discloses after sending the additional RF power transmission signals, receiving a data- communication signal from the wireless power receiver, the data-communication signal including information that allows the near-field charging pad to determine device-specific values for the set of transmission characteristics; and in response to receiving the data-communication signal, ceasing to send the additional RF power transmission signals and instead sending, via the power-transfer element, further RF power transmission signals with the device-specific values for the set of transmission characteristics [pars. 58-60, 64, 66, 68, 71, 117-118 & 162-175; test signals are sent periodically after which power transmission signals are sent according to the current power requirements values; par. 79].
Regarding claim 6, Adolf discloses wherein: the near-field charging device includes a data-communication radio, and the sending of the plurality of test RF power transmission signals is performed without receiving any signal via the data-communication radio [fig. 10, pars. 114-116; the transmitter has a side-channel wireless communication interface but may use the same channel to communicate information (par. 114, “modulating aspects of the power transfer to communicate the information”)].
Stevens as applied in claim 1 discloses the near-field charging device is a pad.
Regarding claim 7, Adolf discloses wherein the sending of the plurality of test RF power transmission signals is performed upon expiration of a predefined time period [par. 68; “periodically make real-time measurements of waves”].
Regarding claim 10, Adolf discloses wherein the data source is populated with the predefined signature signals during a configuration process in which each of a plurality of different wireless power receivers is placed on the near-field charging pad to allow the near-field charging pad to detect and then store a respective predefined signature signal for each of the plurality of different wireless power receivers  [fig. 11, step 1106; par. 120; the authentication information sent by the receiver is evaluated (i.e. compared to known information); pars. 120 & 162-176; “characteristic” signals for a plurality of different receivers/objects can be detected and stored (“mapped”)].
Stevens as applied in claim 1 discloses the pad.
Regarding claim 11, Adolf discloses wherein the configuration process also includes placing a plurality of different objects, which are not wireless power receivers, on the near-field charging pad to allow the near-field charging pad to detect and then store a respective predefined signature signal for each of the plurality of different objects [pars. 120 & 162-176; “characteristic” signals for a plurality of different receivers/objects can be detected and stored (“mapped”)].
Regarding claim 12, Adolf discloses wherein the wireless power receiver comprises a power- receiving element and a rectifier coupled to the power-receiving element for converting alternating current generated by receipt of RF power transmission signals to direct current [pars. 33 & 110].
Adolf does not explicitly disclose the wireless power receiver comprises: impedance-modification circuitry positioned at a direct current output port of the rectifier, the impedance-modification circuitry configured to modify an impedance at the wireless power receiver.
However, Stevens further discloses wherein the wireless power receiver comprises: impedance-modification circuitry positioned at a direct current output port of the rectifier, the impedance-modification circuitry configured to modify an impedance at the wireless power receiver [fig. 4, dummy load 40, dummy load switch 38, control unit 36], the impedance-modification circuitry configured to modify an impedance at the wireless power receiver [ pars. 46-47 & 134-139].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the combination of Adolf, Stevens and Miwa to further include impedance-modification circuitry positioned at a direct current output port of the rectifier, the impedance-modification circuitry configured to modify an impedance at the wireless power receiver for the purpose of communicating via varying power transfer properties as taught by Adolf (par. 114) and Stevens (par. 46).

Regarding claim 13, Adolf discloses a non-transitory computer-readable storage medium storing executable instructions that, when executed by a near-field charging pad that includes one or more processors  [figs. 5A, 6A & 6B; abs.; fig. 1, controller 114; par. 48, “a controller may include one or more processors, memory, and machine language instructions stored in the memory that when executed by the one or more processors cause the controller to carry one or more of its controlling functions or operations”], a power-transferring element [par. 90; a plurality of resonators in resonator bank], a signature-signal-receiving circuit [pars. 58-60, 64, 66, 68, 71 & 117-118; controller and/or bidirectional coupler 302 is used to measure the reflected power], wherein the one or more processors of the near-field charging pad are in communication with a data source that includes predefined signature signals, that each identify one of (i) a wireless power receiver, (ii) an object other than a wireless power receiver, and (iii) a combination of a wireless power receiver and an object other than a wireless power receiver [pars. 45, 81, 103, 113 & 117-119, using a controller a parasitic receiver can be detected using the dynamic impedance matching method, thus signature signals which are compared to stored information in the primary unit to determine information about the secondary device; Examiner notes that “predefined signature signals that each identify one of (i) a wireless power receiver, (ii) an object other than a wireless power receiver, and (iii) a combination of a wireless power receiver and an object other than a wireless power receiver” is being interpreted as requiring a plurality of signature signals that identify at least one of three recited options, but not necessarily three signals which each respectively identify one of the listed signals], and the one or more processors cause the near-field charging pad to: 
after sending a plurality of test radio frequency (RF) power transmission signals using the power-transferring element [pars. 58-60, 64, 66, 68, 71 & 117-118; power is delivered to the load via the transmitter and the amount of reflected power is determined, the reflected power is power that was sent to the receiver but not absorbed, and therefore corresponds to “energy from the test power transmission signals of the plurality of test power transmission signals that was reflected outside of the near-field charging pad and returned to the first power-transfer zone”; the signals may be RF signals from a bi-directional RF coupler (pars. 34, 40 & 64)], detect, using the signature-signal-receiving circuit, respective amounts of reflected power that correspond to energy from the plurality of test RF power transmission signals that was reflected outside of the near-field charging pad and returned to the near-field charging pad [pars. 58-60, 64, 66, 68, 71,  117-118 & 162; power is delivered to the load via the transmitter and the amount of reflected power is determined (via a “controller of the system”), the reflected power is power that was sent to the receiver but not absorbed, and therefore corresponds to “energy from the test power transmission signals of the plurality of test power transmission signals that was reflected outside of the near-field charging pad and returned to the first power-transfer zone”; the reflected power is determined using the controller and/or the bidirectional coupler 302 which may use RF (pars. 34, 40 & 64)]; 
generate, based on variations in the respective amounts of reflected power, a signature signal [pars. 45, 81 & 117-118; the signature signal (measurements) are compared to stored information (thus signature signals generated from memory) in the primary unit to determine information about the secondary device]; and 
based at least in part on comparing the signature signal with the predefined signature signals, determine whether (i) an authorized wireless power receiver is present on the near- field charging pad and/or (ii) an object other than a wireless power receiver is present on the near-field charging pad [pars. 45, 81 & 117-118; the signature signal (measurements) are compared to stored information in the primary unit to determine information about the secondary device, a parasitic receiver can be detected using the dynamic impedance matching method].
Adolf does not explicitly disclose the transmitter is a pad.
However, Stevens discloses a power transmitting device [figs. 1 & 4; pars. 97, 118-120 & 155; a charging system 1 including a primary unit 10, which may be a “flat platform”] wherein the transmitter is a pad [fig. 7; par. 148].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Adolf to further include the transmitter is a pad for the purpose of providing a surface on which to place a load object, as taught by Stevens (par. 133), and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) which was ready for improvement in order to yield results predictable by one of ordinary skill the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 14, Adolf discloses a near-field charging device [figs. 5A, 6A & 6B; abs.], comprising: 
a signature-signal receiving circuit [pars. 58-60, 64, 66, 68, 71 & 117-118; controller and/or bidirectional coupler 302 is used to measure the reflected power]; 
a power-transferring element [par. 90; a plurality of resonators in resonator bank]; 
one or more processors [figs. 5A, 6A & 6B; abs.; fig. 1, controller 114; par. 48, “a controller may include one or more processors, memory, and machine language instructions stored in the memory that when executed by the one or more processors cause the controller to carry one or more of its controlling functions or operations”], wherein the one or more processors of the near-field charging pad are in communication with a data source that includes predefined signature signals that each identify one of (i) a wireless power receiver, (ii) an object other than a wireless power receiver, and (iii) a combination of a wireless power receiver and an object other than a wireless power receiver  [pars. 45, 81, 103, 113 & 117-119, using a controller a parasitic receiver can be detected using the dynamic impedance matching method, thus signature signals which are compared to stored information in the primary unit to determine information about the secondary device; Examiner notes that “predefined signature signals that each identify one of (i) a wireless power receiver, (ii) an object other than a wireless power receiver, and (iii) a combination of a wireless power receiver and an object other than a wireless power receiver” is being interpreted as requiring a plurality of signature signals that identify at least one of three recited options, but not necessarily three signals which each respectively identify one of the listed signals]; and memory storing one or more programs that are configured for execution by the one or more processors [par. 48, “a controller may include one or more processors, memory, and machine language instructions stored in the memory that when executed by the one or more processors cause the controller to carry one or more of its controlling functions or operations”], the one or more programs including instructions for: 
after sending a plurality of test radio frequency (RF) power transmission signals using the power-transferring element  [pars. 58-60, 64, 66, 68, 71 & 117-118; power is delivered to the load via the transmitter and the amount of reflected power is determined, the reflected power is power that was sent to the receiver but not absorbed, and therefore corresponds to “energy from the test power transmission signals of the plurality of test power transmission signals that was reflected outside of the near-field charging pad and returned to the first power-transfer zone”; the signals may be RF signals from a bi-directional RF coupler (pars. 34, 40 & 64)], detecting, using the signature-signal-receiving circuit, respective amounts of reflected power that correspond to energy from the plurality of test RF power transmission signals that was reflected outside of the near-field charging pad and returned to the near-field charging pad [pars. 58-60, 64, 66, 68, 71,  117-118 & 162; power is delivered to the load via the transmitter and the amount of reflected power is determined (via a “controller of the system”), the reflected power is power that was sent to the receiver but not absorbed, and therefore corresponds to “energy from the test power transmission signals of the plurality of test power transmission signals that was reflected outside of the near-field charging pad and returned to the first power-transfer zone”; the reflected power is determined using the controller and/or the bidirectional coupler 302 which may use RF (pars. 34, 40 & 64)]; 
generating, based on variations in the respective amounts of reflected power, a signature signal [pars. 45, 81 & 117-118; the signature signal (measurements) are compared to stored information (thus signature signals generated from memory) in the primary unit to determine information about the secondary device]; and 
based at least in part on comparing the signature signal with the predefined signature signals, determining whether (i) an authorized wireless power receiver is present on the near-field charging pad and/or (ii) an object other than a wireless power receiver is present on the near-field charging pad [pars. 45, 81 & 117-118; the signature signal (measurements) are compared to stored information in the primary unit to determine information about the secondary device, a parasitic receiver can be detected using the dynamic impedance matching method].
Adolf does not explicitly disclose the transmitter is a pad.
However, Stevens discloses a power transmitting device [figs. 1 & 4; pars. 97, 118-120 & 155; a charging system 1 including a primary unit 10, which may be a “flat platform”] wherein the transmitter is a pad [fig. 7; par. 148].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Adolf to further include the transmitter is a pad for the purpose of providing a surface on which to place a load object, as taught by Stevens (par. 133), and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) which was ready for improvement in order to yield results predictable by one of ordinary skill the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Adolf et al. US PGPUB 2017/0141583 in view of Stevens et al. US PGPUB 2007/0228833, and further in view of Miwa et al. US PGPUB 2013/0285464.
Regarding claim 8, Adolf discloses in conjunction with the sending of the plurality of test RF power transmission signals, sending a respective plurality of test RF power transmission signals by respective power-transferring elements; detecting, using a signature-signal-receiving circuit included, a respective amount of reflected power [pars. 58-60, 64, 66, 68, 71 & 117-118; power is delivered to the load via the transmitter and the amount of reflected power is determined (via a “controller of the system”), the reflected power is power that was sent to the receiver but not absorbed, and therefore corresponds to “energy from the test power transmission signals of the plurality of test power transmission signals that was reflected outside of the near-field charging pad and returned to the first power-transfer zone”; the reflected power is determined using the controller and/or the bidirectional coupler 302]; and
determining, whether (i) a wireless power receiver and/or (ii) an object other than a wireless power receiver is present at a respective surface to the power-transfer zone [pars. 45, 81 & 117-118, a parasitic receiver can be detected using the dynamic impedance matching method].
Adolf does not explicitly disclose a plurality of power-transfer zones wherein each power-transfer zone respectively includes at least one-power transferring element and a signature-signal receiving circuit.
However, Miwa discloses a near-field charging pad which monitors reflected power and which comprises a plurality of power-transfer zones and wherein each power-transfer zone respectively includes at least one-power transferring element and a signature-signal receiving circuit [figs. 1A & 6A; power transmitting portions 410_1-410_N are “arranged horizontally” (par. 43), each power transmitting portion comprises a resonance coil (figs. 1B, 2A & 2C) and a detector 114 (figs. 2A & 2C), which Examiner is interpreting as a signature-signal receiving circuit; pars. 21 & 43].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the combination of Adolf and Stevens to further include a plurality of power-transfer zones wherein each power-transfer zone respectively includes at least one-power transferring element and a signature-signal receiving circuit for the purpose of arranging a plurality of power transmitting portions in a matrix such that power can be transmitted to an object even as it moves, as taught by Miwa (pars. 42 & 79), and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).
Regarding claim 9, Adolf discloses based on the respective amounts of reflected power detected at a particular power- transfer zone of the plurality of power-transfer zones, determining that an object other than a wireless power receiver is present at the particular power-transfer zone [pars. 134-139 & 164; the primary unit makes two sets of measurements, the first to determine whether foreign objections are present via the reflected power and the second to determine whether authorized (not parasitic) secondary devices are present].
Adolf does not explicitly disclose in accordance with determining that the object other than a wireless power receiver is present at the particular power-transfer zone, determining whether the near-field charging pad is configured to transmit wireless RF power while one or more objects are present on the near-field charging pad, wherein the sending of additional RF power transmission signals is only performed after determining that the near-field charging pad is configured to transmit wireless RF power while one or more objects are present on the near-field charging pad.
Miwa as applied in claim 8 discloses a near-field charging pad which monitors reflected power and which comprises a plurality of power-transfer zones and wherein each power-transfer zone respectively includes at least one-power transferring element and a signature-signal receiving circuit [fig. 1A; power transmitting portions 410_1-410_N are “arranged horizontally” (par. 43), each power transmitting portion comprises a resonance coil (figs. 1B, 2A & 2C) and a detector 114 (figs. 2A & 2C)].
	Adolf does not explicitly disclose in accordance with determining that the object other than a wireless power receiver is present at the second power-transfer zone, determining whether the near-field charging pad is configured to transmit wireless power while one or more objects are present on the near-field charging pad, wherein the sending of the additional power transmission signals is only performed after determining that the near-field charging pad is configured to send wireless power while one or more objects are present on the near-field charging pad.
However, Stevens further disclose wherein in accordance with determining that the object other than a wireless power receiver is present at the second power-transfer zone, determining whether the near-field charging pad is configured to transmit wireless power while one or more objects are present on the near-field charging pad, wherein the sending of the additional power transmission signals is only performed after determining that the near-field charging pad is configured to send wireless power while one or more objects are present on the near-field charging pad [pars. 118, 148 & 159; fig. 2, steps s3 and s6; “friendly” parasitics, i.e. metal on a “host” connected to the wireless receiver can be determined to be present and not require the shutting down of power; pars. 118, 148 & 159; fig. 2, steps s3 and s6; “friendly” parasitics, i.e. metal on a “host” connected to the wireless receiver can be determined to be present and not require the shutting down of power; fig. 2, step 6, power is “resumed” if no restricted parasitic loads are present; par. 111].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the combination of Adolf, Stevens and Miwa to further include in accordance with determining that the object other than a wireless power receiver is present at the second power-transfer zone, determining whether the near-field charging pad is configured to transmit wireless power while one or more objects are present on the near-field charging pad, wherein the sending of the additional power transmission signals is only performed after determining that the near-field charging pad is configured to send wireless power while one or more objects are present on the near-field charging pad for the purpose of distinguishing between foreign metal objects and friendly parasitics of target devices and taking action accordingly, as taught by Stevens (pars. 118, 148 & 159).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/           Primary Examiner, Art Unit 2859